IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

QUANTARIOUS HOWARD,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5150

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 8, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Quantarious Howard, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeals of the judgments and sentences rendered on

January 21, 2014, in Leon County Circuit Court case number 2010-CF-44 and 2012-

CF-3019 is granted. Upon issuance of mandate, copies of this opinion shall be
furnished to the clerk of the lower tribunal for treatment as notices of appeal in each of

the above case numbers. If petitioner qualifies for the appointment of counsel at public

expense, the lower tribunal is directed to appoint counsel to represent him in the

belated appeals authorized by this opinion.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.




                                            2